DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 to 15 are objected to because of the following informalities:  In claim 10, line 11, there is a typographical term “deice”.  In claim 11, line 9, there is a typographical term “deice”.   Claims 12 and 14 depend on claim 10 and as such are also objected.  Claims 13 and 15 depend on claim 11 and as such are also objected.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (20120162966).
Kim et al. disclose a light emitting module comprising a light guide plate (24) comprising a first face (figure 1, the first face where reference numeral 24 is pointing), a second face (figure 1, the second face opposite the first face) opposing the first face, and a through part (242) penetrating between the first face and the second face, a light emitting device (22) disposed in the through part on a second face side (figure 10), a light transmissive member (25, paragraph 0086, lines 6 to 7, transparent film) disposed on the light emitting device on a first face side of the through part and between the light emitting device and a lateral wall of the through part (figures 9, 10), and a first light reflecting member (241) disposed between an upper face of the light emitting device and the light transmissive member while being in contact with the upper face of the light emitting device (figures 3, 5, 9).

With regards to claim 5, further comprising a third light reflecting member (23) disposed around the light emitting device on the second face side (figure 9).
With regards to claim 9, wherein the light guide plate comprising a plurality of through parts (242), and the light emitting device and the light transmissive member disposed in each of the plurality of through parts in the light guide plate (figures 9, 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. (20110149594) in view of Terajima et al. (figures 45A, 49).
Terajima et al. disclose a light emitting module comprising a light guide plate (3802b) comprising a first face (figure 75, the top face of the light guide plate), a second face (figure 75, the bottom face of the light guide plate opposite the first face) opposing the first face, and a through part (figure 75, the through part where the light transmissive member 3802a penetrating through) penetrating between the first face and the second face, a light emitting device (3103) disposed in the through part on a second face side (figure 10), a light transmissive member (3802a) disposed on the light emitting device on a first face side of the through part and between the light emitting device and a lateral wall of the through part (figure 75).  However, Terajima et al. do not disclose a first light reflecting member disposed between an upper face of the light emitting device and the light transmissive member while being in contact with the upper face of the light emitting device.
Terajima et al. (figures 45A, 49) a first light reflecting member (2038) disposed on an upper face of the light emitting device (2003, 2203) and being in contact with the upper face of the light emitting device.
	It would have been obvious to one skilled in the art to dispose between the upper face of the light emitting device and the light transmissive member of Terajima et al. with a first light .  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Kim et al. (20120162966).
Terajima et al. as modified by Terajima et al. (figures 45A, 49) disclose the invention substantially as claimed including the light emitting device comprising a light emitting element (figures 45A, 49, 75) and a phosphor layer (2237) disposed on the light emitting element with the exception of disclosing a second light reflecting member disposed on one or more lateral faces of the light emitting element.
Kim et al. teach a second light reflecting member (23) disposed on one or more lateral faces of the light emitting element (figures 6, 7, 8, 9, 10, note that the reflecting member 23 is disposed right and left lateral faces of the light emitting element).
It would have been obvious to one skilled in the art to dispose on one or more lateral faces of the light emitting element of Terajima et al. with a second light reflecting member, as taught by Kim et al., to reflect light emitted from the light emitting element.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20120162966) in view of Terajima et al.
Kim et al. disclose the invention substantially as claimed including a second light reflecting member (23) disposed on one or more lateral faces of the light emitting element (figures 6, 7, 8, 9, 10, note that the reflecting member 23 is disposed right and left lateral faces of the light emitting element) with the exception of disclosing a phosphor layer disposed on the light emitting element.
Terajima et al. (figures 45A, 49, 75) teach a phosphor layer (2237) disposed on the light emitting element. 
It would have been obvious to one skilled in the art to dispose on the light emitting element of Kim et al. with a phosphor layer, as taught by Terajima et al., to modify to enhance the light emitted from the light emitting element.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Kim et al. (20140185316).
Terajima et al. as modified by Terajima et al. (figures 45A, 49) disclose the invention substantially as claimed including the light emitting device comprising a light emitting element (figures 45A, 49, 75) and a phosphor layer (2237) covering the upper face of the light emitting element with the exception of disclosing that the phosphor layer covering one or more lateral faces of the light emitting element.
Kim et al. teach a phosphor layer (126, paragraph 0010) covering one or more lateral faces of the light emitting element (figures 8, 9).
It would have been obvious to one skilled in the art to cover one or more lateral faces of the light emitting element of Terajima et al. with a phosphor layer, as taught by Kim et al., for modifying converting the light emitted from the light emitting element.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20120162966) in view of Kim et al. (20140185316).
Kim et al. ‘966 disclose the invention substantially as claimed including the light emitting device comprising a light emitting element with the exception of disclosing a phosphor layer covering the upper face of the light emitting element and one or more lateral faces of the light emitting element.
Kim et al. ‘316 teach a phosphor layer (126, paragraph 0010) covering the upper surface of the light emitting element and one or more lateral faces of the light emitting element (figures 8, 9).
It would have been obvious to one skilled in the art to cover the upper surface and the one or more lateral faces of the light emitting element of Kim et al. ‘966 with a phosphor layer, as taught by Kim et al. ‘316, for modifying converting the light emitted from the light emitting element.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Kim et al. (20120162966).
Terajima et al. as modified by Terajima et al. (figures 45A, 49) disclose the invention substantially as claimed with the exception of disclosing a recessed part provided at an upper face of the light transmissive member.
Kim et al. teach a recessed part (244) provided at an upper face of a light transmissive member (24).
It would have been obvious to one skilled in the art to provide at the upper face of the light transmissive member of Terajima et al. with a recessed part, as taught by Kim et al., to reflect the light to the light guide.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Terajima et al. (figure 45A).
Terajima et al. as modified by Terajima et al. (figures 45A, 49) disclose the invention substantially as claimed with the exception of disclosing a third light reflecting member disposed around the light emitting device on the second face side.
Terajima et al. (figure 45A) teach a third light reflecting member (2144) disposed around the light emitting device on the second face side.
It would have been obvious to one skilled in the art to dispose around the light emitting device of Terajima et al. with a third light reflecting member, as taught by Terajima et al. (figure 45A), for reflecting light to the light guide plate.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Chen et al. (20190227214).
Terajima et al. as modified by Terajima et al. (figures 45A, 49) disclose the invention substantially as claimed with the exception of disclosing that the light guide plate has an oblique face forming an obtuse angle with the second face.
Chen et al. teach the light guide (12) having an oblique face (1212, figure 2) forming an obtuse angle with the second face.  Wherein the oblique face is in contact with air (figure 2) as claimed in claim 8.
It would have been obvious to one skilled in the art to have the light guide plate of Terajima et al. with an oblique face forming an obtuse angle with the second face, as taught by Chen et al., for reflecting light to the light guide plate.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20120162966) in view of Chen et al. 
Kim et al. disclose the invention substantially as claimed with the exception of disclosing that the light guide plate has an oblique face forming an obtuse angle with the second face.
Chen et al. teach the light guide (12) having an oblique face (1212, figure 2) forming an obtuse angle with the second face.  Wherein the oblique face is in contact with air (figure 2) as claimed in claim 8.
It would have been obvious to one skilled in the art to have the light guide plate of Kim et al. with an oblique face forming an obtuse angle with the second face, as taught by Chen et al., for reflecting light to the light guide plate.
Claim 6 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. in view of Cai et al. (20190324184).
With regards to claims 6 and 8, Terajima et al. as modified by Terajima et al. (figures 45A, 49) disclose the invention substantially as claimed with the exception of disclosing that the light guide plate has an oblique face forming an obtuse angle with the second face.
Cai et al. teach the light guide (130) having an oblique face (150) forming an obtuse angle with the second face.  Wherein the oblique face is in contact with air (figure 1) as claimed in claim 8.
It would have been obvious to one skilled in the art to have the light guide plate of Terajima et al. with an oblique face forming an obtuse angle with the second face, as taught by Cai et al., for reflecting light to the light guide plate.
With regards to claim 7, Terajima et al. as modified by Terajima et al. (figures 45A, 49) disclose a fourth light reflecting member (2144, figure 45A) disposed on the second face with the exception of disclosing that the oblique face has the light reflecting member.  
Cai et al. teach light reflecting member (paragraph 0058, line 8, titanium dioxide) disposed on the oblique face.
It would have been obvious to one skilled in the art to dispose on the oblique face of Terajima et al. as modified by Cai et al. with light reflecting member, as taught by Cai et al., to further enhance the reflectivity of light to the light guide plate to keep uniformity brightness while number of light emitting devices is reduced.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima et al. (figure 44A, 44B, 45A) in view of Terajima et al. (figure 75).
Terajima et al. disclose a light emitting module comprising a light guide plate (2102) comprising a first face (2122), a second face (2123) opposing the first face, and a through part (2121) penetrating between the first face and the second face, a light emitting device (2003) disposed in the through part on a second face side (figures 45A), a first light reflecting member (2038) disposed on an upper face of the light emitting device and being in contact with the upper face of the light emitting device (figure 45A).  However, Terajima et al. do not disclose a light transmissive member disposed on the light emitting device on a first face side of the through part and between the light emitting device and a lateral wall of the through part.  
Terajima et al. (figure 75) teach a light transmissive member (3802a) disposed on the light emitting device on a first face side of the through part and between the light emitting device and a lateral wall of the through part (figure 75).  
	It would have been obvious to one skilled in the art to dispose on the light emitting device on the first face side of the through part and between the light emitting device and the lateral wall of the through part of Terajima (figure 45A) with a light transmissive member, as taught by Terajima et al. (figure 75), for guiding and providing the color of light.
With regards to claim 9, Terajima et al. (figures 44A, 44B, 45) as modified by Terajima et al. (figure 75) disclose the light guide plate comprising a plurality of through parts (2121), and the light emitting device and the light transmissive member disposed in each of the plurality of through parts in the light guide plate.
Claims 11 to 15 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The prior art individual or taken as a whole does not teach placing the light emitting device including electrode parts in the through hole, adhering the electrode parts to the sheet closing the opening of the through hole, forming the light transmissive member on the light emitting device in the through hole and between the light emitting device and a lateral wall of the through hole thereby fixing the light emitting device to the light guide plate using the light transmissive member, and separating the sheet from the light guide plate to which the light emitting device is fixed thereby exposing the electrode parts of the light emitting device on the second face side in combination with all other features as claimed in claim 10.
The prior art individual or taken as a whole does not teach placing the light emitting device including electrode parts in the through hole, adhering the electrode parts to the sheet closing the opening of the through hole, forming the light transmissive member on the light emitting device in the through hole and between the light emitting device and a lateral wall of the through hole thereby fixing the light emitting device to the light guide plate using the light transmissive member, and separating the sheet from the light guide plate to which the light emitting device is fixed thereby exposing the electrode parts of the light emitting device on the second face side in combination with all other features as claimed in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875